DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gonze et al. (US 2014/0060014).
Regarding claim 1, Gonze et al. in (Figs. 1-3), discloses a method of operating an exhaust system of a vehicle having an internal combustion engine (see 12) upstream of the exhaust system (see 10) and having an energy network (see 38), the method comprising: operating the energy network in an operating situation with a voltage at a starting position (see [0016]), wherein a heating element (see 16, 50, 52) is associated with the exhaust system (see 10), the heating element (see 50 and 52) connected to the energy network (see 38) via a switching element (see 42), wherein the heating element (see 50 and 52) in a first switching state of the switching element (see 42), when the switching element (see 42) is switched on, is connected to the energy network (see 38) in an electrically conductive manner, and in a second switching state of the switching element (see 42), when the switching element (see 42)is switched off, is electrically separated from the energy network; and changing the voltage of the energy network from the starting position to a switchover position when switching the switching element between the first and second switching states (see [0030-0035]).  
Regarding claim 2, Gonze et al. in (Figs. 1-3), discloses the method according to claim 1, wherein the switchover position is higher than the starting position (see [0030-0035]).  
Regarding claim 3, Gonze et al. in (Figs. 1-3), discloses the method according to claim 1, wherein the switchover position is lower than the starting position (see [0030-0035]).  
Regarding claim 4, Gonze et al. in (Figs. 1-3), discloses the method according to claim 1, wherein at least one electric machine (see 40) integrated in the energy network (see 38) is operated as a motor or as a generator (see 40) during the switching of the switching element (see 42) between the first and second switching states (see [0030-0035]).  
Regarding claim 5, Gonze et al. in (Figs. 1-3), discloses the method according to claim 1, wherein the energy network (see 38) is operated in a standard mode with a voltage on a standard position as the starting position, wherein (see [0016]), when the switching element (see 42) is switched over between the first and second switching states, the voltage of the energy network (see 38) is changed from the standard position to the switchover position (see [0030-0035]).  
Regarding claim 6, Gonze et al. in (Figs. 1-3), discloses the method according to claim 1, wherein the starting position of the voltage has a value of approximately 43 V, approximately 48 V, or approximately 52 V, and wherein the 
Regarding claim 7, Gonze et al. in (Figs. 1-3), discloses a system for operating an exhaust system (see 10) of a vehicle having an internal combustion engine (see 12) upstream of the exhaust system (see 10) and having an energy network (see 38), wherein the energy network (see 38) in an operating situation has a voltage with a starting position (see [0016]), the system comprising: a heating element (see 16, 50 and 52); and a switching element (see 42), wherein the heating element (see 16, 50, 52) is associated with the exhaust system  (see 10), the heating element (see 16, 50 and 52) connected to the energy network (see 38) via the switching element (see 42), wherein the heating element (see 16, 50 and 52) in a first switching state of the switching element (see 42 and [0030-0035]), when the switching element (see 42)is switched on, is connected to the energy network (see 38)in an electrically conductive manner, and in a second switching state of the switching element (see 42), when the switching element is switched off (see [0030-0035]), is electrically separated from the energy network, and wherein the system is configured to change the voltage of the energy network (see 38) from the starting position to a switchover position when 
Regarding claim 8, Gonze et al. in (Figs. 1-3), discloses the system according to claim 7, wherein the heating element provides an ohmic resistance (see 16, 50 and 52 and [0019]).  
Regarding claim 9, Gonze et al. in (Figs. 130, discloses the system according to claim 7, further comprising a control device (see 80) configured to set the voltage (see [0016] and [0032]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        10/21/21


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836